Motion Granted; Appeal Reinstated
and Dismissed and Memorandum Opinion filed July 21, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00163-CV
____________
 
BRUCE FREGIA, Appellant
 
V.
 
GREAT NORTHERN INSURANCE COMPANY, Appellee
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2006-55306A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 1, 2010.  On April 21, 2011, this
court abated the appeal and referred the case to mediation.  On June 21, 2011,
the mediator notified this court that the parties had reached a settlement
agreement.  On July 14, 2011, the parties filed a joint motion to dismiss the
appeal pursuant to their settlement.  See Tex. R. App. P. 42.1.  The
appeal is ordered reinstated, and the motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Brown, and
Christopher.